Title: To George Washington from Brigadier General Charles Scott, 1 December 1777
From: Scott, Charles
To: Washington, George

 

Sir
White Marsh [Pa.] 1st Decr 1777

After Considering Maturly the matter Proposd Yesterday with reguard to the Quartering the Troops for this winter, I have at Length thaught that Wilmington and its Neighbouring Villages the Most Elligable.
I would not wish to Trouble Your Excelleny with my Reasons as it was So very Fully Spoke upon Yesterday. I am Your Excellencys Obt Servt

Chs Scott

